Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every limitation in a single reference or an appropriate combination of multiple references. In particular, the composition as set forth within the instant claims with the claimed microstructure was not turned up in a search. In particular, the claimed composition with the prior austenite average grain size, Nb-based precipitates, and nickel diffusion region was not turned up in a search of the prior art. 
A search of the prior art turned up U.S. Patent Application Publication Number 2013/0095347 (Kawasaki), U.S. Patent Application Publication Number 2017/0096724 (Hikida), U.S. Patent Application Publication Number 2017/0029913 (Bae), and U.S. Patent Number 9,725,782 (Nonaka). 
Kawasaki sets forth a hot-stamped steel according to the present invention includes, by mass %, C: 0.20% to 0.35%, Si: 0.1% to 0.5%, the total of at least one selected from Mn and Cr: 1% to 3%, Al: 0.005% to 0.06%, Ti: 0.002% to 0.1%, Nb: 0.002% to 0.1%, O: 0.003% to 0.007%, and a balance of iron and inevitable impurities, wherein P is limited to 0.015% or less, S is limited to 0.01% or less, N is limited to 0.004% or less. (Abstract) This reference does not set forth the claimed microstructure. 
Hikida is directed to a high strength hot formed steel sheet member having: a chemical composition comprising, by mass %, C: 0.25 to 0.40%, Si: 0.005 to 0.14%, Mn: 1.50% or less, P: 0.02% or less, S: 0.005% or less, sol. Al: 0.0002 to 1.0%, N: 0.01% or less, Cr: 0.25 to 3.00%, Ti: 0.01 to 0.05%, Nb: 0.01 to 0.50%, and B: 0.001 to 0.01%, a balance of Fe and unavoidable impurities, a total of content of Mn and content of Cr of 1.5 to 3.5%, an Mn segregation ratio α represented by the following formula (i) of 1.6 or less, a value of cleanliness of steel prescribed 
Bae is directed to a steel composition for hot stamping that comprises carbon (C) in an amount of about 0.22 to about 0.25 wt %, silicon (Si) in an amount of about 0.2 to about 0.3 wt %, manganese (Mn) in an amount of about 1.2 to about 1.4 wt %, titanium (Ti) in an amount of about 0.02 to about 0.05 wt %, chromium (Cr) in an amount of about 0.11 to about 0.2 wt %, boron (B) in an amount of about 0.005 to about 0.01 wt %, zinc (Zr) in an amount of about 0.005 to about 0.02 wt %, niobium (Nb) in an amount of about 0.01 to about 0.05 wt %, tungsten (W) in an amount of about 0.1 to about 0.5 wt %, iron (Fe) constituting the remaining balance of the steel composition. (Abstract) This reference does not set forth the claimed microstructure, including the grain sizes and Nb-precipitates. 
Nonaka set forth a hot stamped steel comprising, by mass %: C: more than 0.150% to 0.300%; Si: 0.010% to 1.000%; Mn: 1.50% to 2.70%; P: 0.001% to 0.060%; S: 0.001% to 0.010%; N: 0.0005% to 0.0100%; and Al: 0.010% to 0.050%; and optionally one or more of B: 0.0005% to 0.0020%; Mo: 0.01% to 0.50%; Cr: 0.01% to 0.50%; V: 0.001% to 0.100%; Ti: 0.001% to 0.100%; Nb: 0.001% to 0.050%; Ni: 0.01% to 1.00%; Cu: 0.01% to 1.00%; Ca: 0.0005% to 0.0050%; and REM: 0.0005% to 0.0050%; and a balance including Fe and unavoidable impurities. (Claim 1) This reference sets forth that the product has a metallographic structure includes 80% or more of a martensite in an area fraction, and optionally, further includes one or more of 10% or less of a pearlite in an area fraction, 5% or less of a retained austenite in a volume ratio, 20% or less of a ferrite in an area fraction, and less than 20% of a bainite in an area fraction. (Claim 1) This reference does not set forth the claimed Nb-precipitates.
It is noted that a Decision to Grant a Patent was issued in the corresponding Japanese Patent Application 2018-550472 on 19 February 2019. Additionally, the International Search Authority failed to turn up any references within the International Search Report in PCT/JP2018/013718 that demonstrated a lack of novelty or inventive step. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784